
	
		I
		112th CONGRESS
		1st Session
		H. R. 3722
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2011
			Mr. Pearce (for
			 himself, Mr. Westmoreland,
			 Mr. Roe of Tennessee,
			 Mr. Duncan of South Carolina,
			 Mr. DesJarlais,
			 Mr. Huizenga of Michigan,
			 Mr. Posey,
			 Mr. King of Iowa, and
			 Mr. Mulvaney) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend part A of title IV of the Social Security Act to
		  require States to implement a drug testing program for applicants for and
		  recipients of assistance under the Temporary Assistance for Needy Families
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Putting Drug Free Families First Act
			 of 2011.
		2.Drug testing program
			 for applicants for and recipients of assistance under State TANF
			 programs
			(a)Requirement that
			 applicants and individuals receiving assistance be tested for illegal drug
			 useSection 408(a) of the Social Security Act (42 U.S.C. 608(a))
			 is amended by adding at the end the following:
				
					(12)Requirement for
				drug testing; Denial of assistance for individuals found to have used an
				illegal drug
						(A)In
				generalA State to which a grant is made under section 403 may
				not use any part of the grant to provide assistance under the State program
				funded under this part to an individual unless the individual is tested for the
				use of the drugs listed in subparagraph (B)(i)—
							(i)if the individual has applied for such
				assistance and the application has not been approved, before the receipt of
				such assistance; and
							(ii)in any other
				case, before the end of the 3-month period that begins on the date of the
				enactment of this paragraph.
							(B)Drugs to be
				included in testing
							(i)In
				generalIn conducting drug testing pursuant to subparagraph (A),
				the State shall test for each of the following:
								(I)Marijuana.
								(II)Cocaine.
								(III)Opiates.
								(IV)Amphetamines.
								(V)Methamphetamine.
								(VI)Phencyclidine.
								(VII)Heroin.
								(VIII)Lysergic acid
				di­eth­yl­am­ide.
								(IX)3,4-methylenedioxy
				amphetamine.
								(ii)Exception for
				prescription use of drugsA positive test for a drug listed in
				clause (i) shall be disregarded for purposes of this paragraph if such drug was
				used pursuant to a valid prescription or as otherwise authorized by law.
							(C)Denial of
				assistance for individuals who test positive for an illegal drug
							(i)In
				generalExcept as provided in
				subparagraph (D), if an individual tests positive pursuant to subparagraph (A)
				for the use of any drug listed in subparagraph (B)(i), the State may not
				provide assistance under the State program funded under this part to such
				individual unless—
								(I)a 1-year (or, if the individual has so
				tested positive for the 2nd time, 3-year) period has elapsed since the results
				of the test were determined; and
								(II)the individual tests negative for the use
				of each drug listed in subparagraph (B)(i) at the end of such period.
								(ii)Permanent
				ineligibility after third positive test resultIf an individual tests positive pursuant to
				subparagraph (A) for the third time for the use of any drug listed in
				subparagraph (B)(i), the State shall treat such individual as permanently
				ineligible for assistance under the State program funded under this
				part.
							(D)Rehabilitation
				exception after first positive test resultIn the case of an individual who tests
				positive pursuant to subparagraph (A) for the first time for the use of any
				drug listed in subparagraph (B)(i), the period for which assistance may not be
				provided to an individual by reason of subparagraph (C)(i) shall be 180 days if
				the State determines that the individual—
							(i)has successfully
				completed a drug rehabilitation or treatment program for the drug for which the
				individual tested positive; and
							(ii)tests negative
				for the use of such drug at the end of such 180-day period.
							(E)Payment of
				costsThe State shall require
				each individual who applies for assistance under the State program funded under
				this part to pay the portion of the cost of the drug testing pursuant to
				subparagraph (A) that pertains to such individual. If such individual tests
				negative for the use of each drug listed in subparagraph (B)(i) and the State
				provides assistance under the State program funded under this part to the
				individual, the State shall increase the first payment of such assistance in an
				amount equal to the amount paid by the individual under this subparagraph for
				the drug testing.
						(F)Designee for
				child beneficiaryIn the case
				of a parent of a minor child, if such parent tests positive pursuant to
				subparagraph (A) for the use of any drug listed in subparagraph (B)(i), the
				State shall designate an individual other than such parent to receive payments
				for assistance under the State program funded under this part on behalf of the
				minor child. The State may not so designate an individual unless the individual
				has been tested for the use of each drug listed in subparagraph (B)(i) and did
				not test positive.
						(G)Definition of
				drug rehabilitation or treatment programIn this paragraph, the
				term drug rehabilitation or treatment program means a program
				that—
							(i)has been
				determined by the State to provide rehabilitation or treatment for the use of
				an illegal drug; and
							(ii)complies with all
				applicable Federal, State, and local laws and
				regulations.
							.
			(b)Penalty for
			 failure To implement illegal drug use testing programSection 409(a) of the Social Security Act
			 (42 U.S.C. 609(a)) is amended by adding at the end the following:
				
					(16)Penalty for
				failure to implement illegal drug use testing programIf the Secretary determines that a State to
				which a grant is made under section 403 in a fiscal year has violated section
				408(a)(12) during the fiscal year, the Secretary shall reduce the grant payable
				to the State under section 403(a)(1) for the immediately succeeding fiscal year
				by an amount equal to 10 percent of the State family assistance
				grant.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the 1st day of the 1st calendar quarter that
			 begins on or after the date that is 1 year after the date of the enactment of
			 this Act.
			
